DETAILED ACTION
This office action is in response to communication(s) filed on April 11, 2022.  
Claims 1 and 20 have been amended.
Claims 1-16 and 20 were elected, and claims 17-19 have been withdrawn from consideration previously (Note: This application contains claims 17-19 drawn to invention(s) and/or specie(s) nonelected with traverse in the reply filed on November 1, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. Pub. No. 2009/0121407 A1) and Mizuno (U.S. Pub. No. 2018/0159989 A1), and further in view of Seto (U.S. Pub. No. 2014/0293304 A1).
With regard to claim 1, the claim is drawn to an information processing apparatus (see Kawamura, i.e. Fig. 3, disclose the adjustment control unit 110) comprising: 
a processor (i.e. Fig. 3, disclose the adjustment control unit 110) that is configured to: 
	read an image of at least one of a first surface or a second surface of a medium with the medium folded (Kawamura, i.e. in para 33 discloses that “[0031] Further, as the image forming device 10, a scanner (image reading device) equipped with an automatic manuscript feeding function may be connected to the main body 12, and an image based on the image data of the manuscript that is read and generated by this scanner may be formed on the recording sheet 18”); 
	discriminate whether the image is of the first surface or the second surface based on an identification image in the image (see the teachings of Mizuno supplemented below); 
	specify, based on the image, a surface on which a folding deviation occurs (see Kawamura, i.e. in Fig. 4 and in para. 96, discloses that “[0096] At step 212, an adjustment screen (any of FIG. 9-FIG. 12) selected at the step 204 is displayed, the folding position of the recording sheets 18 output by carrying out the confirmation print is measured, and the measured value of the folding position ("value A/value B of the confirmation print output sheets" in FIG. 9-FIG. 11 and "value A of the confirmation print output sheets" in FIG. 12 are displayed) is input. The measurement of the folding position of the recording sheets 18 is performed with the marker printed on the output recording sheets 18 as the upper surface. [0096] At step 212, an adjustment screen (any of FIG. 9-FIG. 12) selected at the step 204 is displayed, the folding position of the recording sheets 18 output by carrying out the confirmation print is measured, and the measured value of the folding position ("value A/value B of the confirmation print output sheets" in FIG. 9-FIG. 11 and "value A of the confirmation print output sheets" in FIG. 12 are displayed) is input. The measurement of the folding position of the recording sheets 18 is performed with the marker printed on the output recording sheets 18 as the upper surface.”); and 
	automatically determine a correction direction of the folding deviation according to whether the surface on which the folding deviation occurs is the first surface or the second surface (see Kawamura, i.e. in Fig. 9-11 disclose adjustment screens and as well as the “arrows” for indicating the “direction(s)” of the correction should be shifted to; also see the teachings of Mizuno and Seto supplemented below).
The teachings of Kawamura do not explicitly disclose the teachings of “discriminate whether the image is of the first surface or the second surface based on an identification image in the image discriminate whether the image is of the first surface or the second surface based on an identification image in the image” and etc.. 
However, Mizuno discloses an analogous invention relates to an image forming apparatus such as a copying machine and a printer, and more particularly to a technique for adjusting an image forming position with respect to a sheet (see Mizuno, i.e. para. 1 and etc).  More specifically, in Mizuno, i.e. in fig. 3, 12, para. 38 and etc., in addition to teaching of “manual adjustment”, further disclose the teachings of “automatic adjustment” [or “automatically” as claimed]; further in para. 5, discloses that “control the image forming unit to form a second measurement image on a second side of the sheet, the second side being different from the first side, control the reading unit to obtain reading data related to the sheet on which the first measurement image and the second measurement image are formed, and generate the adjustment condition based on the reading data and a correction condition, wherein the controller generates the correction condition based on a reading result of the first side of the sheet and a reading result of the second side of the sheet, the first measurement image being formed on the first side, the second measurement image being formed on the second side” (also see fig. 12 and etc. from Mizuno). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamura to include the limitation(s) discussed and also taught by Mizuno, as discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document and image processing. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamura by the teachings of Mizuno, and to incorporate the limitation(s) discussed and also taught by Mizuno, thereby “…the effect of the reading error inherent to the reading unit can be suppressed to improve the accuracy of the image forming positions during image formation” (see Mizuno, i.e. para. 132 and etc).
In interest of compact prosecution and further in response to argument(s) relating to “a correction direction of the folding deviation”.  Examiner further supplement the teachings of Seto as following. 
Seto discloses an analogous invention relates to an image editing apparatus, an image editing method, and a non-transitory computer readable recording medium that visualize a virtual product obtained by simulating a final product which is obtained by a post-processing to at least one printed matter having a plurality of page areas (see Seto, i.e. para. 2 and etc.).  More specifically, in Seto, in fig. 4 and in para. 61, disclose that “[0061] On the front surface 100 and the back surface 101 of the sheet 36, a plate surface 102 representing the page allocation of 8 pages and two types of crop marks 104 and 106 for matching the direction, are printed respectively. The crop marks 104 and 106 are marks for indicating the position of finishing or the position designating the reserved cutting. Eight page areas 108 (four pairs) having the same size are included in the plate surface 102 of each surface. With respect to the printed matter 30, by sequentially performing (1) a valley-folding along the line I-I, (2) a valley-folding along the line II-II, and (3) a valley-folding along the line III-III, one folded section in a unit of 16 pages of which each page is arranged in a correct order.”; further in para. 71-72, 74 and etc. of Seto, disclose that “ [0071] Incidentally, in the case of the sheet folding machine 38 having a general function, the position of the sheet folding mechanism is fixed. For this reason, it is necessary to align the folding direction (that is, folding line) in a constant direction by appropriately changing the position and the posture of the printed matter 30 in line with the sheet folding mechanism of the sheet folding machine 38 before performing the sheet folding processing. [0072] As illustrated in FIG. 6B, the sheet folding machine 38 rotates the two-folded printed matter 30 (hereinafter, referred to as two-folded printed matter 30a) by 90.degree. in a direction along an arrow R1. As understood from FIG. 6C, it is noted that the direction (X axis, Y axis) of the position deviation is changed with the change of the direction of the two-folded printed matter 30a. [or “a correction direction of the folding deviation” as claimed] ….”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Mizuno to include the limitation(s) discussed and also taught by Seto, with aspect relating to “a correction direction of the folding deviation” as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document post-processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kawamura and Mizuno by the teachings of Seto, and to incorporate the limitation(s) discussed and also taught by Seto, thereby yielding “an object thereof is to provide an image editing apparatus, an image editing method, and a non-transitory computer readable recording medium that can faithfully visualize a degree of the position deviation of each page area, which is generated in the post-processing” (see Seto, i.e. in para. 8 and etc.).
With regard to claim 2, the claim is drawn to the information processing apparatus according to claim 1, wherein 
the medium is a half-folded medium (see Kawamura, i.e. in Fig. 12 and in para. 21, disclose that “[0021] FIG. 12 is a figure showing a setting screen to adjust a two-folding position according to the first exemplary embodiment”), 
one surface of the first surface or the second surface of the half-folded medium is read (see Mizuno, i.e. in Fig. 13, steps S1101-S1108, for issuing read request for front and obtain image data on front; and issuing read request for back, and obtain image data on back), and 
the correction direction is determined according to (i) the identification image on the one surface and (ii) the folding deviation (in Kawamura, i.e. in Fig. 4, steps 218, adjust the folding position from the adjustment amount; and further in para. 101-103, disclose that “[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216. [0102] At the step 216, the setting unit 102 sets an adjustment amount from the target value of the folding position input at the step 206, and the measured value input at the step 212, and the process shifts to step 218. [0103] At the step 218, the folding position is adjusted from the adjustment amount that the setting unit 102 sets, and the process shifts to step 220.[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216”; therefore, “…the effect of the reading error inherent to the reading unit can be suppressed to improve the accuracy of the image forming positions during image formation the effect of the reading error inherent to the reading unit can be suppressed to improve the accuracy of the image forming positions during image formation” see Mizuno, i.e. para. 131). 
With regard to claim 5, the claim is drawn to the information processing apparatus according to claim 1, wherein a correction amount is detected by measuring a folding length of the medium in a direction intersecting the folding deviation (see Kawamura,. i.e. in Fig. 9-12, and further in para. 85, disclose that “[0085] FIG. 9 shows an adjustment screen in case of three-inward-folding, and FIG. 10 shows the adjustment screen of three-outward-folding, and FIG. 11 shows an adjustment screen in case of the Z-folding, and FIG. 12 shows an adjustment screen in case of two-folding”, among others, disclose the coaction amount “A”, “B” and etc.).
With regard to claim 6, the claim is drawn to the information processing apparatus according to claim 2, wherein a correction amount is detected by measuring a folding length of the medium in a direction intersecting the folding deviation (see Kawamura,. i.e. in Fig. 9-12, and further in para. 85, disclose that “[0085] FIG. 9 shows an adjustment screen in case of three-inward-folding, and FIG. 10 shows the adjustment screen of three-outward-folding, and FIG. 11 shows an adjustment screen in case of the Z-folding, and FIG. 12 shows an adjustment screen in case of two-folding”, among others, disclose the coaction amount “A”, “B” and etc.).
With regard to claim 9, the claim is drawn the information processing apparatus according to c 1, wherein the medium is a half-folded medium, both surfaces of the first surface and the second surface of the half-folded medium are read (see Kawamura, i.e. in Fig. 12 and in para. 21, disclose that “[0021] FIG. 12 is a figure showing a setting screen to adjust a two-folding position according to the first exemplary embodiment”), (see Kawamura, i.e. in Fig. 12 and in para. 21, disclose that “[0021] FIG. 12 is a figure showing a setting screen to adjust a two-folding position according to the first exemplary embodiment”; also see Mizuno, i.e. in Fig. 13, steps S1101-S1108, for issuing read request for front and obtain image data on front; and issuing read request for back, and obtain image data on back), and 
the correction direction is determined according to (i) the identification image on the one of the first and second surfaces and (ii) the folding deviation (in Kawamura, i.e. in Fig. 4, steps 218, adjust the folding position from the adjustment amount; and further in para. 101-103, disclose that “[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216. [0102] At the step 216, the setting unit 102 sets an adjustment amount from the target value of the folding position input at the step 206, and the measured value input at the step 212, and the process shifts to step 218. [0103] At the step 218, the folding position is adjusted from the adjustment amount that the setting unit 102 sets, and the process shifts to step 220.[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216.”). 
With regard to claim 10, the claim is drawn to the information processing apparatus according to claim 1, wherein the medium is a tri-folded medium (see Kawamura, i.e. in Fig. 7, 9 10 and etc., disclose and illustrate the three-inward-folding and three-outward folding), 
a first identification image is formed on the first surface of the medium, a second identification image is formed on the second surface, both surfaces of the first surface and the second surface of the tri-folded medium are read (see Mizuno, i.e. in Fig. 13, steps S1101-S1108, for issuing read request for front and obtain image data on front; and issuing read request for back, and obtain image data on back), and 
the correction direction is determined according to the first identification image, the second identification image, and the folding deviation (in Kawamura, i.e. in Fig. 4, steps 218, adjust the folding position from the adjustment amount; and further in para. 101-103, disclose that “[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216. [0102] At the step 216, the setting unit 102 sets an adjustment amount from the target value of the folding position input at the step 206, and the measured value input at the step 212, and the process shifts to step 218. [0103] At the step 218, the folding position is adjusted from the adjustment amount that the setting unit 102 sets, and the process shifts to step 220.[0101] At the step 214, an adjustment button 138 displayed in the adjustment screen of the selected folding process is pressed, and the process shifts to step 216.”). 
With regard to claim 13, the claim is drawn to the information processing apparatus according to claim 1, wherein a correction amount is detected based on the folding deviation (in Kawamura, i.e. in para. 7 and etc., discloses that “a setting unit that sets an adjustment amount of the folding position on the basis of a target value of the folding position, a measured value of the folding position after the folding process”; further in Mizuno, i.e. in para. 38 and etc., discloses that “[0038] The position calculation unit 213 measures the amounts of positional deviation of the image forming position, and generates a correction condition and an adjustment condition. For that purpose, the position calculation unit 213 includes a correction condition generation unit 2131 and an adjustment condition generation unit 2132. The position calculation unit 213 measures the amounts of positional deviation of the image forming position in either one of adjustment condition generation modes including a manual mode and an automatic mode. The adjustment condition generation mode is selected by using the operation unit 20. FIG. 3 is a diagram illustrating an example of a selection screen for selecting the adjustment condition generation mode. For example, a selection screen 500 is displayed on the operation unit 20 if an instruction to generate an adjustment condition for correcting the image forming position is input from the operation unit 20. The user selects either one of the manual and automatic modes from the selection screen 500 by using the operation unit 20. The position calculation unit 213 obtains the selection result from the operation unit 20, measures the amounts of positional deviation of the image forming position in the adjustment condition generation mode according to the selection result, and generates the adjustment condition for the measured amounts of positional deviation. [0038] The position calculation unit 213 measures the amounts of positional deviation of the image forming position, and generates a correction condition and an adjustment condition. For that purpose, the position calculation unit 213 includes a correction condition generation unit 2131 and an adjustment condition generation unit 2132. The position calculation unit 213 measures the amounts of positional deviation of the image forming position in either one of adjustment condition generation modes including a manual mode and an automatic mode. The adjustment condition generation mode is selected by using the operation unit 20. FIG. 3 is a diagram illustrating an example of a selection screen for selecting the adjustment condition generation mode. For example, a selection screen 500 is displayed on the operation unit 20 if an instruction to generate an adjustment condition for correcting the image forming position is input from the operation unit 20. The user selects either one of the manual and automatic modes from the selection screen 500 by using the operation unit 20. The position calculation unit 213 obtains the selection result from the operation unit 20, measures the amounts of positional deviation of the image forming position in the adjustment condition generation mode according to the selection result, and generates the adjustment condition for the measured amounts of positional deviation”; finally as set forth in Mizuno, i.e. para. 132, “…the effect of the reading error inherent to the reading unit can be suppressed to improve the accuracy of the image forming positions during image formation”). 
With regard to claim 14, the claim is drawn to  information processing apparatus according to claim 2, wherein a correction amount is detected based on the folding deviation (in Kawamura, i.e. in para. 7 and etc., discloses that “a setting unit that sets an adjustment amount of the folding position on the basis of a target value of the folding position, a measured value of the folding position after the folding process”; further in Mizuno, i.e. in para. 38 and etc., discloses that “[0038] The position calculation unit 213 measures the amounts of positional deviation of the image forming position, and generates a correction condition and an adjustment condition. For that purpose, the position calculation unit 213 includes a correction condition generation unit 2131 and an adjustment condition generation unit 2132. The position calculation unit 213 measures the amounts of positional deviation of the image forming position in either one of adjustment condition generation modes including a manual mode and an automatic mode. The adjustment condition generation mode is selected by using the operation unit 20. FIG. 3 is a diagram illustrating an example of a selection screen for selecting the adjustment condition generation mode. For example, a selection screen 500 is displayed on the operation unit 20 if an instruction to generate an adjustment condition for correcting the image forming position is input from the operation unit 20. The user selects either one of the manual and automatic modes from the selection screen 500 by using the operation unit 20. The position calculation unit 213 obtains the selection result from the operation unit 20, measures the amounts of positional deviation of the image forming position in the adjustment condition generation mode according to the selection result, and generates the adjustment condition for the measured amounts of positional deviation. [0038] The position calculation unit 213 measures the amounts of positional deviation of the image forming position, and generates a correction condition and an adjustment condition. For that purpose, the position calculation unit 213 includes a correction condition generation unit 2131 and an adjustment condition generation unit 2132. The position calculation unit 213 measures the amounts of positional deviation of the image forming position in either one of adjustment condition generation modes including a manual mode and an automatic mode. The adjustment condition generation mode is selected by using the operation unit 20. FIG. 3 is a diagram illustrating an example of a selection screen for selecting the adjustment condition generation mode. For example, a selection screen 500 is displayed on the operation unit 20 if an instruction to generate an adjustment condition for correcting the image forming position is input from the operation unit 20. The user selects either one of the manual and automatic modes from the selection screen 500 by using the operation unit 20. The position calculation unit 213 obtains the selection result from the operation unit 20, measures the amounts of positional deviation of the image forming position in the adjustment condition generation mode according to the selection result, and generates the adjustment condition for the measured amounts of positional deviation”; finally as set forth in Mizuno, i.e. para. 132, “…the effect of the reading error inherent to the reading unit can be suppressed to improve the accuracy of the image forming positions during image formation”). 
With regard to claim 20, the claim is drawn to a non-transitory computer readable medium storing a program that causes a computer including a processor to execute information processing, the information processing comprising: reading an image of at least one of a first surface or a second surface of a medium with the medium folded, discriminating whether the image is of the first surface or the second surface based on an identification image in the image; specifying, based on the image, a surface on which a folding deviation occurs; and automatically determining a correction direction of the folding deviation according to whether the surface on which the folding deviation occurs is the first surface or the second surface (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Mizuno and Seto; in addition, in Mizuno, i.e. in para. 32-33, discloses that “…[0032] The CPU 201 reads computer programs from the ROM 203 and the storage 204, executes the computer programs by using the RAM 203 as a work area, and thereby controls the operation of the image forming apparatus 10. The storage 204 is a mass storage device such as a hard disk drive (HDD) and a solid state drive (SSD). The storage 204 stores image data obtained from the image scanner 100 and an external information processing apparatus, and various types of setting information input from the operation unit 20. In particular, in the present exemplary embodiment, the storage 204 stores an adjustment condition for correcting the image forming positions”; further in Mizuno, i.e. in fig. 3, 12, para. 38 and etc., in addition to teaching of “manual adjustment”, further discloses the teachings of “automatic adjustment” [or “automatically” as claimed]; further in para. 5, discloses that “control the image forming unit to form a second measurement image on a second side of the sheet, the second side being different from the first side, control the reading unit to obtain reading data related to the sheet on which the first measurement image and the second measurement image are formed, and generate the adjustment condition based on the reading data and a correction condition, wherein the controller generates the correction condition based on a reading result of the first side of the sheet and a reading result of the second side of the sheet, the first measurement image being formed on the first side, the second measurement image being formed on the second side” (also see fig. 12 and etc. from Mizuno). 

Allowable Subject Matter
With regard to Claims 3-4, 7-8, 11-12 and 15-16, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Kawamura and Mizuno, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the one surface is the surface on which the folding deviation occurs, a direction opposite to a sheet edge side on the one surface is determined to be the correction direction”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claims 7 and 15, the claims are depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 4, the closest prior arts of record, Kawamura and Mizuno, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the one surface is not the surface on which the folding deviation occurs, a direction toward a sheet edge side on the one surface is determined to be the correction direction”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claims 8 and 16, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 11, the closest prior arts of record, Kawamura and Mizuno, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the folding deviation is larger than a target folding deviation, a direction toward a sheet edge side is determined to be the correction direction”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claim 12, the closest prior arts of record, Kawamura and Mizuno, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the folding deviation is smaller than a target folding deviation, an opposite direction to a direction toward a sheet edge side is determined to be the correction direction”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
Therefore, claims 3-4, 7-8, 11-12 and 15-16 are objected to.

Response to Arguments
Applicant's arguments (on pg. 6-7 submitted on April 11, 2022) with respect to claims  1-2, 5-6, 9-10, 13-14 and 20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yana (U.S. Pat/Pub No. 2021/0281711 A1) disclose a technique for aligning the images to be formed on the front and back sides of the recording paper sheet. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675